Fuller, P. J.
At the suit of plaintiff, seeking to recover a money judgment against an insolvent banking corporation, and with the consent of such corporation, the court appointed a receiver of its property, and in the order of appointment, from which Warren Dye and Jens Jensen, who are prior attaching creditors, appeal, their rights are preserved by the employment of the following provision: ‘Tt is not the intent of the court in making this order to authorize the said receiver herein appointed to interfere with the possession of the sheriff of the property hereinbefore attached- by creditors of said Bank of Plankinton, the court reserving its order upon such possession until further hearing may be had upon future proceedings.” Section 5015 of the Compiled Laws expressly authorizes the appointment of a receiver by the court in which an action is pending against an insolvent corporation, or one in imminent danger of insolvency, and the right of appeal from any order or judgment is limited to parties aggrieved. Schlegel v. Sisson, 8 S. D. 476, 66 N. W. 1087; Comp. Laws, § 5214. Appellants are so amply protected by this non-obstructing order, which prevents the slightest interference with their possession, and suggests a further hearing upon future proceedings in the premises, that they have nothing of which to complain, and the order appealed from is affirmed.